Citation Nr: 1501670	
Decision Date: 01/13/15    Archive Date: 01/20/15

DOCKET NO.  11-33 259	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for diabetes mellitus.  

2.  Entitlement to a total rating based on unemployability (TDIU) due to service-connected diabetes mellitus, to include on an extra-schedular basis pursuant to 38 C.F.R. § 4.16(b).


REPRESENTATION

Appellant represented by:	West Virginia Department of Veterans Assistance


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Hilts, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1970 to September 1971.  

This appeal to the Board of Veterans' Appeals (Board) arose from a June 2011 rating decision in which the RO denied the Veteran's claim for a rating in excess of 20 percent for diabetes mellitus.  In August 2011, the Veteran filed a notice of disagreement (NOD).  In December 2011, the RO issued a statement of the case (SOC) affirming their previous rating determination and in the same month the Veteran filed a substantive appeal, via VA Form 9, Appeal to the Board of Veterans' Appeals.  

In April 2012, the Veteran testified during a Board video-conference hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing is associated with the record.  During the hearing, the undersigned held the record open for 60 days for the submission of additional evidence.  In May 2012, the Veteran submitted the evidence identified during the hearing, along with a waiver of initial RO consideration of the evidence.  See 38 C.F.R. §§ 20.800, 20.1304 (2014).  

In April 2014, the Board remanded the matter on appeal to the Agency of Original Jurisdiction (AOJ) for further action, to include additional development of the evidence.  After accomplishing further action, in September 2014, the AOJ issued a supplemental statement of the case (SSOC) reflecting continued denial of a rating in excess of 20 percent, and subsequently and returned the claim to the Board for further appellate consideration. 

As explained in more detail below, the Board has since expanded appeal to include the matter the Veteran's entitlement to a TDIU due to his diabetes , to include on an extra-schedular basis. 

The Veteran's appeal was processed electronically using the Veterans Benefits Management System (VBMS) paperless claims processing system.  In addition to the VBMS file, there is a separate paperless, electronic (Virtual VA) file associated with the Veteran's claim.  A review of the Virtual VA file reveals duplicative evidence of that contained in VBMS.  

The Board's decision on the claim for a higher rating for diabetes mellitus is set forth below.  The matter of the Veteran's entitlement to a TDIU due to diabetes mellitus, to include on an extra-schedular basis, is addressed in the remand following the order; this matter is being remanded to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran when further action, on his part, is required.  


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claim herein decided have been accomplished.

2.  Pertinent to the April 2011 claim for increase, the Veteran's diabetes mellitus has required insulin and a restricted diet, but has not required a regulation of the Veteran's activities within the meaning of the applicable diagnostic criteria; there also are no separately ratable complications of diabetes other than those for which noncompensable ratings have already been assigned. 

3.  The applicable rating criteria are adequate to rate the Veteran's diabetes mellitus at all points pertinent to this appeal.



CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for diabetes mellitus are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.119, Diagnostic Code 7913 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

      I.  Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2014).

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim(s), in accordance with 38 C.F.R. 
§ 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23, 353 -23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession.

VA's notice requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  In rating cases, a claimant must be provided with information pertaining to assignment of disability ratings (to include the rating criteria for all higher ratings for a disability), as well as information regarding the effective date that may be assigned.  Id.

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction.  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id. 

A November 2005 pre-rating letter provided notice to the Veteran regarding what information and evidence was needed to substantiate the claim for service connection for diabetes mellitus, as well as what information and evidence must be submitted by the Veteran, and what information would be obtained by VA.  The January 2007 decision reflects the initial adjudication of the claim after issuance of the November 2005 letter.

The courts have held, and VA's General Counsel has agreed, that where an underlying claim for service connection has been granted and there is disagreement as to "downstream" questions, the claim has been substantiated and there is no need to provide additional VCAA notice or prejudice from absent VCAA notice.  Hartman v. Nicholson, 483 F.3d 1311, 1314-15 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112, 116-17 (2007); VAOPGCPREC 9-2003 (2003).  Here, however,  the RO provided a letter in May 2011 notifying the Veteran as to what information and evidence was needed for a higher rating, as well as what information and evidence must be submitted by the Veteran, and what information and evidence would be obtained by VA.  That letter also provided the Veteran with information pertaining to the assignment of disability ratings and effective dates as well as the type of evidence that impacts those determinations.  It further specifically informed the Veteran to submit any evidence in the event service connection is granted in his possession pertinent to the claim (consistent with Pelegrini and 38 C.F.R. § 3.159).  

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter decided herein.  Pertinent medical evidence associated with the claims file consists of the Veteran's VA records, VA outpatient and private treatment records as well as the reports of the VA examinations.  Also of record and considered in connection with the appeal are various written statements provided by the Veteran, as well as by his representative, on his behalf.  The Board also finds that no additional AOJ action to further develop the record in connection with the claim for a higher rating, prior to appellate consideration, is required.

With regard to the Board hearing, it is noted that, in Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the hearing officer (interpreted to include a Veterans Law Judge) who chairs a hearing to fulfill two duties: (1) to fully explain the issues and (2) to suggest the submission of evidence that may have been overlooked.  In this case, the Board finds that the undersigned substantially complied with the duties set forth in 38 C.F.R. 3.103(c)(2), and that the hearing was legally sufficient.

Here, the undersigned Veterans Law Judge identified the issue on appeal and solicited information from  Veteran as to the existence of  evidence relevant to the claim.  Although the undersigned did not explicitly suggest the submission of any additional evidence, the Veteran reported a previous private medical examination, the report of which  he wished to submit for consideration.  The Veterans Law Judge provided the Veteran with 60 days to submit  the evidence.  Thereafter, the claim was remanded for additional development, to include undertaking appropriate action to obtain any outstanding, pertinent medical records.  Under these circumstances, nothing gave rise to the possibility that any existing evidence had been overlooked with regard to the Veteran's claim decided herein.  .

The Board also finds that the AOJ has substantially complied with the Board's April 2014 remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).  Consistent with the remand, the AOJ associated with the claims file VA medical records from St. Clairsville, Highland Drive, and University Drive, and arranged for the Veteran to undergo a VA examination in June 2014, the report of which has been associated with the claims file.  Additionally, in April 2014 the Social Security Administration (SSA) reported that there were no medical records associated with the Veteran, and that efforts to obtain them would be futile, and the Veteran did not file for disability benefits.  In May 2014, in a record of a telephone conversation documented in a Report of General Information, the Veteran confirmed that he had never filed a disability claim with SSA.  

In summary, the duties imposed by the VCAA have been considered and satisfied.  The Veteran has been notified and made aware of the evidence needed to substantiate these claims, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with the claim.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matters herein decided, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v.Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).


      II.  Higher Rating

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which is based on an average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3.

A veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).  The following analysis is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

The Veteran filed a claim for a higher rating for his service-connected diabetes mellitus in April 2011.  In an August 2011 statement in support of his claim, the Veteran contended that a rating increase to 40 percent is warranted on the basis of a limitation of activities, including his ability to do his job.  The Veteran reported feelings of fatigue, stress, and irritability as a result of his inability to do activities.  The Veteran reiterated his contentions during the hearing and stated that he was no longer able to obtain a class D license and was provided with the job of driving a smaller truck due to his use of insulin.  

The Veteran's diabetes mellitus is rated as 20 percent disabling under the criteria of 38 C.F.R. § 4.119, Diagnostic Code 7913.  Diabetes mellitus requiring insulin and restricted diet, or; oral hypoglycemic agent and restricted diet, is rated as 20 percent disabling.  Diabetes mellitus requiring insulin, restricted diet, and regulation of activities is rated as 40 percent disabling.  Diabetes mellitus requiring insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately rated, is rated as 60 percent disabling.  Diabetes mellitus requiring more than one daily injection of insulin, restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately rated, is rated as 100 percent disabling.

Note (1) to Diagnostic Code 7913 provides that compensable complications of diabetes are to be rated separately unless they are part of the criteria used support a 100 percent rating (under Diagnostic Code 7913).  Noncompensable complications are considered part of the diabetic process under Diagnostic 
Code 7913.  38 C.F.R. § 4.119.

"Regulation of activities" has been defined as the situation where a veteran has been prescribed or advised to avoid strenuous occupational and recreational activities.  61 Fed. Reg. 20,440, 20,443 (May 7, 1996) (defining "regulation of activities," as used by VA in 7913).  Medical evidence is required to show that occupational and recreational activities have been restricted.  Camacho v. Nicholson, 21 Vet. App. 360, 363-64 (2007).

The relevant evidence of record includes the Veteran's VA records, as well as reports of VA examinations conducted in May 2011 and June 2014, and the report of a private January 2011 examination.  As will be discussed below, the record establishes that, pertinent to the April 2011 date of the claim for increase, the Veteran's diabetes mellitus required the use of oral medication and insulin and a restricted diet without the regulation of activities.  This is a disability picture consistent with no more impairment than that contemplated in the assigned 20 percent rating for the appeal period.   

September 2010 VA medical records document the Veteran's attendance for nutrition outpatient therapy regarding carbohydrate counting.  The Veteran's glucose log was documented as well as food and beverage intake.  The Veteran's reported exercise included cutting wood.  

The report of a January 2011 private medical examination for commercial driver fitness indicates that the Veteran had high blood pressure and diabetes mellitus, controlled with oral medication and insulin.  The medical examiner found the Veteran did not meet the standards for certification due to the Veteran's need for insulin. 

The report of a May 2011 VA examination reflects that the Veteran was diagnosed in 1994 with diabetes mellitus and was provided oral medication.  In June 2010, the Veteran was subsequently provided with insulin shots three times a day with an oral hypoglycemic agent.  The Veteran was noted to have been placed on a low-carbohydrate, controlled diet with stable weight.  He denied any restrictions of activities related to diabetes mellitus.  

May 2011 VA medical records document the Veteran's attendance at outpatient education for nutrition therapy.  His physical activity was noted to include the use of an elliptical machine for 30 minutes, a stationary bicycle for 30 minutes, and walking outside for 30 minutes. 

An October 2011 VA  medical record documents the Veteran's meals and work schedule.  It was noted  that the Veteran liked to ride a motorcycle in a group where the main activity on rides was to drive to an ice cream shop and then go to a restaurant for dinner.  

A February 2014 VA  endocrinology note indicates that the Veteran was eating less than three to four servings of carbohydrates per meal and his exercise included mowing grass and unspecified exercise in the afternoon.  The physician's recommendations included exercising on an elliptical machine five times per week.  

The report of a June 2014 VA examination indicates that the Veteran's medical history included prescribed oral hypoglycemic agents as well as more than one injection of insulin per day.  The examiner indicated the Veteran did not require regulation of activities as part of medical management of diabetes.  The Veteran was reported to have retired at age 62.  The examiner noted the Veteran had worked as a truck driver with a class D license but his company found he did not meet the standards for driving, due to his insulin requirements, and gave him a smaller truck with a smaller load to drive.  The Veteran was reported to have declined to continue to work due to insulin injections.  The examiner indicated the Veteran's current activities included moving the grass, cutting wood, riding a "trike" motorcycle, and working in his wood shop.  Additionally, the examiner noted the Veteran had exercised with an elliptical twice a day but injured his knee and no longer used the machine.  The examiner reported the Veteran was treated by a nutritionist but was no longer following a diabetic diet.  

Turning to the criteria for a rating in excess of 20 percent for diabetes mellitus under Diagnostic Code 7913, the Board concludes, after a review of the record, that at no time pertinent to the claim for an increased rating has the Veteran's disability met the criteria for the next higher percent disability rating.  

Specifically, while the evidence shows the Veteran takes insulin and was instructed to maintain a diabetic diet, the evidence does not support a finding that the Veteran a required regulation of activities due to his service-connected diabetes mellitus, as detailed by Diagnostic Code 7913 (regulation of activities as the avoidance of strenuous occupational and recreational activities).  38 C.F.R. § 4.119, Diagnostic Code 7913.  There are multiple examples of the Veteran's varied activities including mowing the grass, cutting wood, riding motorcycles and bikes, and walking for exercise.  Furthermore, the medical record indicates that the Veteran was advised to exercise five times per week on an elliptical machine by a physician.  Most recently, in the June 2014 examination, the Veteran denied any restrictions on activities related to diabetes mellitus.  Additionally, while a private medical examination found the Veteran did not meet the standards for a class D driver's license due to his use of insulin, a subsequent medical examination indicated the Veteran was accommodated with a smaller truck to make smaller deliveries.  

The probative evidence of record shows that the Veteran has not been required to regulate his activities for rating purposes.  Therefore, the criteria for an increased rating in excess of 20 percent for diabetes mellitus are not met within the meaning of Diagnostic Code 7913.  As the criteria for the next higher, 40 percent, rating are not met, it follows that the criteria for an even higher rating (60 or 100 percent) likewise are not met.  Moreover, the Veteran specifically limited his appeal to a rating increase of 40 percent, and as such, discussion of whether any even higher rating is warranted is not required.  See Hamilton v. Brown, 4 Vet. App. 528, 544 (1993) (claimant may limit an appeal to a specific evaluation).

However, in accordance with Note (1), the Board has also considered whether the complications of  the Veteran's diabetes mellitus provide a basis for any higher or additional rating. The Board notes that the Veteran has been granted service connection for nuclear sclerotic cataract, bilateral eyes associated with diabetes mellitus; erectile dysfunction; and peripheral neuropathy, bilateral hands, each associated with diabetes mellitus.  These disabilities are considered part of the diabetic process, and provide no basis for a higher rating.  The Veteran is separately rated for each of the identified complications of diabetes, and has a noncompensable rating for each disorder.  Additionally, the record does not document that the Veteran has any complications of diabetes mellitus other than those for which separate disability ratings have already been assigned.

In evaluating the claim for increased rating for the Veteran's  service-connected diabetes mellitus, the Board has considered the Veteran's assertions regarding his symptoms, which he is certainly competent to provide.  See, e.g., Layno v. Brown, 6 Vet. App. 465, 470 (1994) and Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  Clearly, the Board has considered the Veteran's statements in reaching the above determinations.  Generally, however, the criteria needed to support higher ratings require medical findings that are within the province of trained medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-138 (1994).  In this regard, the lay assertions are not considered more persuasive than the objective medical findings which, as indicated above, do not support assignment of higher ratings than those determined herein for diabetes mellitus.

Additionally, the Board finds that at no pertinent point has diabetes mellitus been shown to be so exceptional or unusual as to warrant the assignment of any higher rating on an extra- schedular basis.  See 38 C.F.R. § 3.321(b)(1) (cited in the December 2011 SOC).  

The threshold factor for extra-schedular consideration is a finding on the part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability at issue are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  See also 38 C.F.R. 
§ 3.321(b)(1); VA Adjudication Procedure Manual, Pt. III, Subpart iv, Ch. 6, Sec. B(5)(c).  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for this disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned rating is therefore adequate, and no referral for extra-schedular consideration is required.  See VAOGCPREC 6-96 (Aug. 16, 1996).  Thun v. Peake, 22 Vet. App. 111 (2008).

If the rating schedule does not contemplate the claimant's level of disability and symptomatology, and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms" (including marked interference with employment and frequent periods of hospitalization).  38 C.F.R.
 § 3.321(b)(1).  If so, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation for completion of the third step: a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Thun at 111.

In this case, the Board finds that the applicable schedular criteria are adequate to rate the Veteran's diabetes mellitus at all points pertinent to this appeal.  The rating schedule fully contemplates the described symptomatology, and provides for ratings higher than that assigned based on more significant functional impairment.  Significantly, there is no medical indication or argument that the applicable criteria are otherwise inadequate to rate diabetes mellitus.  

The Board further notes that, pursuant to Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where evaluation of the individual conditions fails to capture all the symptoms associated with service-connected disabilities experienced.  However, in this case, even after affording the Veteran the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there is no additional impairment or complication that has not been attributed to a specific service-connected disability.  Accordingly, this is not an exceptional circumstance in which extra-schedular consideration may be required to compensate the Veteran for disability that can be attributed only to the combined effect of multiple conditions.

Under these circumstances, the Board concludes that the threshold requirement for invoking the procedures set forth in 38 C.F.R. § 3.321(b)(1) is not met, and that referral of the claim for extra-schedular consideration is not required. 38 C.F.R. 
§ 3.321(b)(1) is not met.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996);  Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

For all the foregoing reasons, the Board finds that, there is no basis for staged rating of the Veteran's diabetes mellitus, pursuant to Hart, and that the claim for higher rating must be denied.  In reaching these conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine, but finds that the preponderance of the evidence is against assignment of any higher rating for the diabetes mellitus at any point pertinent to this appeal.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).



ORDER

A  rating in excess of 20 percent for diabetes mellitus is denied.



REMAND

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States of Appeals for Veterans Claims (Court) held that a claim for a TDIU is considered a component of a higher rating  claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  Here, the Veteran appears to be  raising a claim for a TDIU.  He has asserted that he could not continue to work as a truck driver driving large trucks due to his insulin dependence.  The Veteran reported his employer tried to accommodate him by allowing him to drive a pickup truck, but that there were other tasks he was not able to do.  

Moreover, in a Statement In Support of Claim in August 2011 that he felt fatigued, stressed and irritated, and could no longer do the job he was hired to do.  Similarly, during the April 2012 hearing, the Veteran testified that he was unable to drive a large truck with the company because he did not have a medical card.  

Given this evidence, the Board finds that the matter of the Veteran's entitlement to TDIU due to diabetes mellitus has reasonably been raised in the context of the Veteran's claim for a higher rating.  Rice, 22 Vet. App. at 447.  Because the 20 percent rating assigned for diabetes mellitus does not meet the percentage requirement of 38 C.F.R. § 4.16(a) (2014) for award of a schedular TDIU, the Board has characterized this matter to include extra-schedular consideration, pursuant to 38 C.F.R. § 4.16(b).  However, as the AOJ has not specifically adjudicated this matter, to avoid any prejudice to the Veteran, a remand for AOJ consideration of this matter, in the first instance, is warranted.  See Bernard v. Brown, 4 Vet. App. 384, 393 (1993) (the Board must consider whether a claimant will be prejudiced by addressing a question that has not been addressed by the AOJ).  

On remand, the AOJ should give the Veteran an opportunity to file a formal claim for a TDIU due to service-connected diabetes mellitus.

The AOJ should also invite the Veteran to provide information and/or evidence pertinent to the matter remaining on appeal, explaining that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2014); but see 38 U.S.C.A. § 5103(b)(3)  (clarifying  that VA may make a decision on a claim before the expiration of the one-year notice period).

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full VCAA compliance.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development or notification action deemed warranted by the VCAA prior to adjudicating the matter remaining on appeal.

Accordingly, this matter is hereby REMANDED for the following action:

1.  Send the Veteran a VA Form 21-8940, to enable him to file a formal application for a TDIU due to service-connected diabetes mellitus. 

2.  Furnish to the Veteran and his representative a letter requesting that the Veteran provide information, and if necessary, authorization, to obtain any additional evidence pertinent to the TDIU claim that is not currently of record, including records from his employer.  

Explain what is needed to establish entitlement to a TDIU due to service-connected diabetes mellitus, to include on an extra-schedular basis.

Also, clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).  

3.  If the Veteran responds, obtain all identified records, following the procedures set forth in 38 C.F.R. § 3.159 (2014).  All records and responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken. 

4.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).  

5.  After all records and/or responses received from each contacted entity have been associated with the claims file and after accomplishing any notification and/or development deemed warranted, adjudicate the matter of the Veteran's entitlement to a TDIU due to diabetes mellitus, to include on extra-schedular basis pursuant to 38 C.F.R. § 4.16(b), in light of all pertinent evidence and legal authority. 

6.  If the benefit sought on appeal is denied, furnish to the Veteran and his representative an appropriate supplemental SOC that includes citation to and discussion of the provisions of 38 C.F.R. § 4.16(b), along with clear reasons and bases for all determinations, and afford them an appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


